NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      GENE WILSON FORT, Appellant.

                             No. 1 CA-CR 15-0353
                               FILED 4-5-2016


           Appeal from the Superior Court in Maricopa County
                          No. CR2000-002632
            The Honorable J. Justin McGuire, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Louise Stark
Counsel for Appellant
                             STATE v. FORT
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Maurice Portley and Judge Patricia K. Norris joined.


T H O M P S O N, Presiding Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Gene Wilson Fort (defendant) has advised us that, after
searching the entire record, she has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2             In 2000, defendant pled guilty to two counts of attempted
sexual conduct with a minor, both dangerous crimes against children and
class 3 felonies. On one count, the court sentenced defendant to ten years
of imprisonment. On the second count, the trial court suspended the
imposition of sentencing and placed defendant on lifetime probation.

¶3            In 2015, defendant informed his probation officer that he had
given A.P. and A.P.’s family over $60,000 in the previous months. A.P. was
also on probation. A.P. was married with a four-year old son and eight-
year old daughter (the children). Defendant had interacted with the
children by talking to them, and by hugging and holding them. A text
message between defendant and A.P. indicated that defendant knew about
A.P.’s probation.

¶4           The state petitioned for revocation of defendant’s probation
and charged him with violating several terms of his probation. The trial
court found defendant guilty of violating terms 6 (knowingly associating
with any person having a criminal record) and 17f-1 (contact with any child
under the age of 18) of his probation. The court suspended the imposition
of sentencing and reinstated defendant on lifetime probation. The court
ordered defendant to serve one year in jail as a condition of his probation.

¶5           We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were



                                     2
                             STATE v. FORT
                           Decision of the Court

conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶6           We affirm the imposition of probation.




                                 :ama




                                        3